

Exhibit 10.4
 
ASSURED GUARANTY LTD.
 
DESCRIPTION OF EXECUTIVE OFFICER CASH COMPENSATION
 
FOR 2013
 
Set forth below are the 2013 annual salaries of the Executive Officers named in
the compensation tables in Assured Guaranty’s 2013 proxy statement.
 
Dominic J. Frederico
 
President and Chief Executive Officer, Assured Guaranty Ltd.
 
Salary


$950,000.00


 

 
Robert A. Bailenson
 
Chief Financial Officer, Assured Guaranty Ltd.
 
Salary


$450,000.00


 



Russell B. Brewer II


Chief Surveillance Officer, Assured Guaranty Ltd.  


Salary


$370,000.00


 



James M. Michener
 
General Counsel, Assured Guaranty Ltd.
 
Salary


$475,000.00


 

 
Robert B. Mills
 
Chief Operating Officer, Assured Guaranty Ltd.
 
Salary


$520,000.00


 

 
•                  In addition to salary, the named executive officers will be
eligible to be considered to receive cash bonuses for 2013 performance.
•                  The named executive officers will be eligible to be
considered to receive grants in 2014 under Assured Guaranty’s long-term
incentive plans for 2013 performance.
•                  In 2012, Mr. Frederico received a two-year grant of equity
and was not considered for additional grants of equity in 2013. 
•                  In 2013, the named executive officers will receive other
annual compensation and benefits, including employer contributions to retirement
plans and perquisites provided under the Assured Guaranty Ltd. Perquisite
Policy.

